Citation Nr: 0632840	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD), for the period from June 
28, 2001, to May 9, 2002.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) since May 10, 2002.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and awarded a 30 percent disability rating for 
PTSD, effective June 28, 2001, and denied the veteran's claim 
for a TDIU rating.  By an August 2006 rating decision, the 
disability rating for the veteran's PTSD was increased from 
30 to 50 percent disabling, effective May 10, 2002.  In 
October 2005, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  For the period from June 28, 2001, to May 9, 2002, the 
veteran's PTSD was productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.

2.  Since May 10, 2002, the veteran's PTSD has been has been 
productive of no more than considerable social and industrial 
impairment and no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.
3.  The veteran has a single service-connected disability, 
PTSD, which has been rated as 50 percent disabling since May 
10, 2002.  His service-connected PTSD is not shown to be of 
such severity so as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD 
for the period from June 28, 2001, to May 9, 2002 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
DC 9433 (2006).

2.  The criteria for a rating higher than 50 percent for PTSD 
have not been met since May 10, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9433 (2006).

3.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran was awarded a 30 percent disability rating for 
PTSD, effective June 28, 2001.  The RO increased his 
disability rating from 30 to 50 percent, effective May 10, 
2002.  The veteran contends that he is entitled to a higher 
rating for each of the stages.  The Board now turns to the 
various stages for consideration.

A.  From June 28, 2001, to May 9, 2002

For the period of June 28, 2001, to May 9, 2002, there are no 
treatment records referable to treatment for psychiatric 
problems dated prior to or after the April 2002 VA 
examination.  

At the time of the April 2002 VA examination, the veteran 
complained of difficulty controlling his anger, irritability, 
and nightmares about his combat experiences which occurred 
approximately two to three times per month in an episodic 
fashion.  He stated that the nightmares interrupted his 
sleep, and that he at times awoke feeling paranoid, like 
something was going to happen.    

Mental status examination revealed a mood within normal 
limits and an appropriate affect.  The veteran was noted to 
be polite and cooperative throughout the interview.  He was 
alert, oriented, relevant, and coherent.  There was no 
evidence of psychosis.  He was noted to discuss his 
experience and problems with apparent candor and sincerity.

With regard to his social history, the veteran reported that 
he had been divorced twice, with his last divorce occurring 
10 years before the date of the examination.  He currently 
had a girlfriend, who had children.  He stated that he felt 
that he was too harsh with the children.  With regard to his 
occupational history, the veteran reported that he was 
currently employed in a hotel maintenance position, a job 
which he had had for approximately 11 years.  Prior to that, 
he had worked on shrimp boats for approximately 10 years.

Based upon the veteran's symptoms, the examiner determined 
that the most appropriate diagnosis was PTSD.  A GAF of 70 
was assigned.

The April 2002 VA examination assigned a GAF score of 70.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  

While the veteran has indicated in written statements that he 
does not like to socialize, and that he often isolates 
himself, it appears that he does have a few significant 
social contacts, in the sense that he currently has a 
girlfriend and that he occasionally speaks on the phone with 
his mother.  Additionally, his work history was stable 
through April 2002.  The Board acknowledges that the veteran 
was terminated from his job subsequent to the April 2002 
examination for reasons of insubordination, but there are no 
treatment records which indicate or suggest that the 
veteran's job loss was related to an exacerbation of his 
PTSD.  While the veteran may occasionally experience an 
exacerbation of his symptoms, his symptoms for the period of 
June 28, 2001, to May 9, 2002, overall appear to be in the 
category of mild to moderate.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2005).  Here, there is no indication that the veteran's 
psychiatric disability overall interfered with his ability to 
work beyond that contemplated by the 30 percent rating 
criteria.  Additionally, there is no evidence of a disorder 
in thought process or content, or of psychotic symptoms.  
These factors indicate that for the period of June 28, 2001, 
to May 9, 2002, he was not seriously occupationally and 
socially impaired.  PTSD of a mild to moderate disability 
warrants no more than a 30 percent disability rating.

Based upon the above findings, the Board finds that the 
veteran's disability warrants no more than a 30 percent 
rating for the period of June 28, 2001, to May 9, 2002.  In 
the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he had 
close relationships his girlfriend and mother, and his work 
history was, for the most part, stable.  Nor has he been 
shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  As 
such, the Board finds that an evaluation in excess of 30 
percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the period of June 28, 2001, to May 
9, 2002, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Since May 10, 2002

The veteran underwent VA psychosocial assessment on May 10, 
2002.  At the time of the interview, it was noted that the 
veteran had not had any prior psychiatric treatment.  The 
veteran reported that after his experiences in Vietnam, he 
developed a nervousness or anxiousness, and a short temper.  
He stated that he easily angered, and had difficulty 
controlling his anger.  He complained of hypervigilance, 
crowd or noise intolerance, and sleep disturbance.  He stated 
that on average he awoke four to five times per night and had 
difficulty going back to sleep.  He reported that his 
symptoms had been worse ever since he had been terminated 
from his job in April 2002.  

In discussing his social history, the veteran reported that 
he had been divorced twice, and had one daughter from his 
first marriage, with whom he did not have a relationship.  
The veteran had a girlfriend but was currently living alone.  
He reported a history of substance abuse that was heavier in 
the past, although he admitted to having three to four 
alcoholic drinks per night to aid in relaxation and sleep.  
With regard to his occupational history, the veteran reported 
that he had not worked since April 2002, when he was 
terminated due to his "temper."  

The examiner noted that the veteran appeared to be in a 
crisis and experiencing situational stress.  Based upon the 
veteran's symptoms and complaints, the examiner determined 
that the most appropriate diagnoses were PTSD and 
polysubstance abuse.  A GAF of 45-50 was assigned.  The 
veteran was encouraged to attend a substance abuse treatment 
plan and counseling for PTSD.

VA treatment records dated from May 2002 to June 2006 show 
various PTSD symptoms, including hypervigilance, intrusive 
thoughts, flashbacks, sleep disturbance, nightmares, 
irritability, anger, panic attacks, isolation from others, 
and problems with memory and concentration.  Other findings 
include regular notations that the veteran denied suicidal or 
homicidal ideations.

On VA psychiatric examination in June 2006, the veteran 
complained of a depressed mood, sporadic anxiety, and 
nightmares about his combat experiences.  He reported that he 
had recurrent dreams with a helpless theme wherein his gun 
would not fire or he was out of ammunition.  He also 
complained of increased irritability, anger management, and 
decreased memory and concentration.  He reported that he also 
had a number of serious chronic physical problems, some 
involving his heart.  The veteran stated that he was 
concerned about his health and his financial problems.

The examiner noted, after a review of the claims folder, that 
the veteran had been followed by a VA psychiatrist on a 
sporadic basis.  While he had continued to take medication he 
had been prescribed for control of his PTSD, he had not seen 
his psychiatrist since February 2005.  He had kept 
approximately 50 percent of his scheduled appointments.  He 
had been referred to the post-traumatic stress program, but 
after being evaluated it was felt that he should first 
undergo treatment for alcohol abuse.  The veteran had not 
followed through with evaluation for the substance abuse 
treatment program, and consequently had also not followed 
through with the post-traumatic stress program.  The veteran 
stated that the reason for his poor compliance with treatment 
was because he had only a motorcycle for transportation, and 
was unable to travel in inclement weather or when it was 
cold.  He additionally reported that he sometimes did not 
have the money for gas.  The examiner noted that the record 
reflected that due to the veteran's travel complaints, he had 
been advised to seek VA treatment at the clinics closer to 
his home.

Mental status examination revealed a mildly dysthymic mood 
with an appropriate and unconstricted affect.  He was alert, 
oriented, relevant, and coherent.  There was no evidence of 
psychosis.  He did not exhibit suicidal or homicidal 
thinking.  There was no evidence of an impairment in thought 
process.

With regard to his current social interaction, the veteran 
reported that he had regular contact with a girlfriend.  A 
typical day's activities otherwise included the occasional 
odd job, watching television, and walking his dog.  He stated 
that he had no particular hobbies and did not visit his 
family, who lived out of state.  He stated that he had had no 
contact with his daughter in 15 years.

With regard to his occupational status, the veteran reported 
that he had not worked since April 2002, when he was fired 
from a job he had held for 11 years for insubordination and 
threatening his supervisor.  Prior to that, he had worked on 
shrimp boats for approximately 10 years.  Since his 
termination, he had been unable to find employment, although 
he had not looked outside of his current location.  He stated 
that he did wash his neighbors' cars and do other odd jobs 
for his neighbors, in addition to picking up garbage at a 
shopping center part time.

Based upon the veteran's symptoms, the examiner determined 
that the most appropriate diagnosis was PTSD.  The examiner 
felt that the effect of his PTSD on his social and 
occupational functioning was moderate in degree.  A GAF of 55 
was assigned.

The May 2002 psychosocial evaluation and the June 2006 VA 
examination assigned GAF scores of 45-50 and 55.  Under DSM-
IV, a GAF score of 55 generally reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  GAF Scores of 40 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

Here the veteran indicated that he has very few friends and 
spends the vast majority of his time in isolation.  He does 
not participate in any activities outside the house.  Both of 
his marriages ended in divorce, and the veteran has reported 
that he has had no contact with his daughter for 15 years.  
However, the veteran has had a long-term girlfriend, with 
whom he is close.  Additionally, the veteran has found work 
on a part-time basis, and occasionally does odd jobs for his 
neighbors.  While the veteran may occasionally experience an 
exacerbation of his symptoms, his symptoms overall appear to 
be in the moderately severe category.  

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
May 10, 2002.  In the judgment of the Board, the evidence as 
a whole demonstrates considerable industrial and social 
impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent.  With respect to whether his 
disability warrants more than a 50 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The veteran's 
PTSD alone during this period has not been shown to have 
severely impaired his ability to obtain or retain employment.  
Nor has the veteran been shown to have deficiencies in most 
areas, or obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the period since May 10, 2002, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2006), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).

The veteran in this case is currently rated 50 percent 
disabled due to PTSD.  He has no other service-connected 
disabilities.  He therefore does not meet the minimum 
schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disability.  Since 
April 2002, when he was last employed on a full-time basis, 
the veteran has engaged in limited part-time work and 
occasional odd jobs.  The Board acknowledges that in February 
and October 2005 the veteran's VA psychiatrist determined 
that the veteran was completely and permanently disabled for 
employment of any kind.  However, it appears that this 
determination was not based solely upon the veteran's PTSD 
disability, as the psychiatrist stated that the veteran's 
unemployability was the result of the severity and chronicity 
of his PTSD symptoms and other multiple medical problems.  
Additionally, in the June 2006 VA psychiatric examination, 
the examiner specifically found that the veteran's PTSD, 
which he determined was only moderate in degree, did not 
prohibit him from gainful employment.  In the examiner's 
opinion, the fact that the veteran had a 21-year history of 
steady employment made it difficult to conclude that his PTSD 
rendered him unable to keep a job.  The examiner acknowledged 
that the veteran's PTSD symptoms had recently been 
exacerbated, given his health problems and 
occupational/financial problems, but his treatment and 
occupational history did not support a finding that he was 
unemployable due solely to PTSD.  

The veteran asserts that he is unemployable due to his PTSD, 
but there is no indication that his PTSD precludes him from 
gainful employment.  Rather, the evidence in this case 
specifically indicates that the veteran's PTSD does not 
preclude him from being employed.  The Board therefore 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.  His service-connected disorder 
may affect his abilities to some degree, but there is no 
evidence that he is unable to perform some type of 
substantially gainful employment specifically as a result of 
PTSD.  No medical professional has ever stated that the 
veteran's PTSD alone precludes his obtaining or maintaining 
employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, September 
2002, and December 2005; rating decisions in June 2002 and 
August 2006; a statement of the case in November 2002; and a 
supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

ORDER

A rating higher than 30 percent for PTSD for the period from 
June 28, 2001, to May 9, 2002, is denied.

A rating higher than 50 percent for PTSD since May 10, 2002, 
is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


